DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 5/18/2022 has been entered and made of record.

The Applicant has included newly added claim(s) 11-20.
The application has pending claim(s) 1-20.

In response to the amendments filed on 5/18/2022:
The “Objections to the claims and drawings” have been entered and therefore the Examiner withdraws the objections to the claims and drawings.  

Applicant’s arguments, see pages 6-7, filed 5/18/2022, with respect to claims 1-20 have been fully considered [in combination with the Examiner’s Amendment as discussed below] and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Natalie Richer (Reg. No. 58,545) on June 6, 2022.
	The application has been amended as follows:
	For claim 1 on page 2 of Applicant’s Amendment after Non-Final dated 5/18/2022:
	1.  Please replace -- the visual similarity of the second -- at lines 7-8 with “a visual similarity of the second”.
	2.  Please replace -- the second position, an azimuth angle; -- at lines 9-10 with “the second position, an azimuth angle, including determining an azimuth associated with a position 180 degrees from the second position of the second feature;”.
	3.  Please replace -- partially on the azimuth angle, -- at line 12 with “partially on the azimuth angle and the azimuth,”.

	For claim 11 on page 3 of Applicant’s Amendment after Non-Final dated 5/18/2022:
	1.  Please replace -- the visual similarity of the second -- at line 5 with “a visual similarity of the second”.
	2.  Please replace -- the second position, an azimuth angle; -- at lines 7-8 with “the second position, an azimuth angle, including determining an azimuth associated with a position 180 degrees from the second position of the second feature;”.
	3.  Please replace -- partially on the azimuth angle, -- at line 11 with “partially on the azimuth angle and the azimuth,”.

	For claim 20 on page 4 of Applicant’s Amendment after Non-Final dated 5/18/2022:
	1.  Please replace -- the visual similarity of the second -- at lines 5-6 with “a visual similarity of the second”.
	2.  Please replace -- the second position, an azimuth angle; -- at line 7 with “the second position, an azimuth angle, including determining an azimuth associated with a position 180 degrees from the second position of the second feature;”.
	3.  Please replace -- partially on the azimuth angle, -- at line 9 with “partially on the azimuth angle and the azimuth,”.











REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Independent claim 1 respectively recites the limitations of: determining, based on the first position relative to the second position, an azimuth angle, including determining an azimuth associated with a position 180 degrees from the second position of the second feature; associated a portion of the imagery with the determined azimuth angle; and determining, based at least partially on the azimuth angle and the azimuth, an orientation of the imagery.
Similarly, independent claims 11 and 20 respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Rosenwinkel et al (US 8,837,782, provided by Applicant’s Information Disclosure Statement – IDS, as applied in previous Office Action) discloses determining the angle between the star and the satellite in the image and producing the synthetic sky image using the azimuth and angular relationships.  However, Rosenwinkel does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenwinkel et al ‘490 discloses determining the platform orientation relative to the celestial frame by observing the azimuth and elevation of at least two stars in the platform frame; MacDonald ‘198 discloses determining the orientation of the camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 7, 2022